Case 1:19-mj-00244-NYW Document 5 Filed 11/08/19 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-mj-00244-NYW

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. CIPRIAN VIDICAN,
      a/k/a TOCHI

      Defendant.



                     GOVERNMENT'S MOTION TO UNRESTRICT CASE
                           AND SELECTED DOCUMENTS


      The United States of America, by and through Tim Neff, Assistant United States

Attorney, hereby respectfully moves the Court, to unrestrict the Case and selected

documents to include the Complaint and Arrest Warrant for the purposes as set forth

herein.

      In support of the request, the Government states as follows:

          1.    On October 31, 2019, the Court issued a Complaint and Arrest Warrant for

               the above Defendant. Upon the Motion of the Government, the Court

               restricted to Level 3 the case and connected documents including the

               Complaint, Arrest Warrant, and Affidavit in Support of the Complaint [#4].

               The Court directed that these items were to be “restricted at Level 3 until

               further order of the Court.”
                                                1
Case 1:19-mj-00244-NYW Document 5 Filed 11/08/19 USDC Colorado Page 2 of 4




      2. On November 8, 2019, undersigned counsel for the Government was

         advised by federal agents that the Defendant was arrested in the Eastern

         District of New York on the above referenced Complaint. Because the

         Defendant is now in custody and is aware of the Government’s charges, the

         original purpose for keeping the case and connected documents

         (specifically, the Complaint and Arrest Warrant) restricted no longer exists.

         Further, the Defendant is awaiting his initial appearance in federal court in

         the Eastern District of New York necessitating that these matters be

         unrestricted.

      3. However, as it relates to the Affidavit in Support of the Criminal Complaint,

         the Government requests that a restriction to Level 2 is appropriate under

         D.C.Colo.LCrR 47.1. Specifically, the Affidavit sets forth specific details of

         the investigation including the names of cooperating witnesses with the

         Government, evidence collected to date as it relates to other uncharged

         coconspirators, and the potential direction of the ongoing investigation.

         Revelation of such information contained in the Supporting Affidavit to the

         public at this time could jeopardize the investigation by giving additional

         target(s) an opportunity to flee from prosecution and destroy or tamper with

         evidence in the investigation. Continuing to restrict public access to the

         Affidavit is the only practicable way to maintain the secrecy of the

         investigation and protect these concerns. At the same time, a Level 2

         restriction will allow the Government to share the Affidavit with the Defendant
                                           2
Case 1:19-mj-00244-NYW Document 5 Filed 11/08/19 USDC Colorado Page 3 of 4




           and his counsel, which allows the Defendant the opportunity to begin

           mounting his defense.

       WHEREFORE, the Government respectfully requests that the case and related

documents, specifically, the Criminal Complaint and Arrest Warrant, be unrestricted.

       FURTHER, the Government requests that the Affidavit in Support of the Criminal

Complaint be restricted at Level 2 until further order of the Court.

             Respectfully submitted this 8th day of November, 2019.



                                          JASON R. DUNN
                                          United States Attorney

                                          s/ Tim Neff
                                          Tim Neff
                                          Assistant U.S. Attorney
                                          1801 California Street, Suite 1600
                                          Denver, CO 80202
                                          Telephone 303-454-0100
                                          Facsimile 303-454-0402
                                          Email: tim.neff@usdoj.gov




                                             3
Case 1:19-mj-00244-NYW Document 5 Filed 11/08/19 USDC Colorado Page 4 of 4




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 8th day of November, 2019, I electronically filed the
foregoing GOVERNMENT'S MOTION TO UNRESTRICT CASE AND SELECTED
DOCUMENTS with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing to all counsel of record.




                                                   s/_ Amy McDaniel         __________
                                                   Amy McDaniel
                                                   Legal Assistant
                                                   United States Attorney’s Office
                                                   1801 California Street, Suite 1600
                                                   Denver, CO 80202




                                              4
